Title: From James Madison to Edmund Randolph, 26 July 1785
From: Madison, James
To: Randolph, Edmund


My dear friend
Orange July 26. 1785
Your favour of the 17th. inst: inclosing a letter from Mr. Jones and a copy of the ecclesiastical Journal, came safe to hand. If I do not dislike the contents of the latter, it is because they furnish as I conceive fresh and forcible arguments against the Genl. Assessment. It may be of little consequence what tribunal is to judge of Clerical misdemesnors or how firmly the incumbent may be fastened on the parish, whilst the Vestry & people may hear & pay him or not as they like. But should a legal salary be annexed to the title, this phantom of power would be substantiated into a real monster of oppression. Indeed it appears to be so at present as far as the Glebes & donations extend. I had seen some prints of these proceedings before I recd. your letter, and had remarked the sprinklings of liberality to which you allude. My conjectures I believe did not err as to the quarter from which they came.
The urgency of Genl. W. in the late negociation with Maryland makes it probable I think that he will feel some chagrin at the inattention to that with Penna. which has a much nearer connection with his favorite object and was moreover suggested by himself. Shortly after the date of my last, I dropped a few lines to Col: Mason, reminding him that some report will be expected from the Commissioners by the Assembly, as well as of the real importance of the business. I have not yet recd. any answer; and begin to suspect that my letter may have miscarried. Your information leads me to doubt whether he has even been furnished with a copy of the Resolution under which he is to proceed. I will write to him again and inclose one which Mr. Jones sent me.
I have a letter from the Marquis, but dated as far back as March. It was accompanied with a Copy of a French Memorial to the Emperor which seems to have stifled the war in its birth; and an Extract from a late work of Mr. Neckar which has made him the idol of one party in France and the execration of the other. To avoid the trouble of transcribing, I send them as they came to me. You can peruse & return them by my brother who is the bearer of this, or by any future opportunity. The M. says he is doing all he can to forward our claim to the Mississippi; that the French Ministry understand the matter & are well disposed; but that they are apprehensive. “Spain knows not how to give up what she once has.”
I had heard of the strictures on the incorporating Act, but without being able to pick up any of the papers in which they are published. I have desired my brother to search them out if he can. Perhaps you can refer him to the proper press & numbers.
At the instance of Col: N——l——s of A——b——le. I undertook the draught of the inclosed remonstrance agst. the Genl. Asst.
   Copy of Remonstrance to follow this letter
 Subscriptions to it are on foot I believe in sundry Counties, and will be extended to others. My choice is that my name may not be associated with it. I am not sure that I know precisely your ideas on this subject: But were they more variant from mine than I take them to be, I should not be restrained from a confidential communication.
I keep up my attention as far as I can command my time, to the course of reading which I have of late pursued & shall continue to do so. I am however far from being determined ever to make a professional use of it. My wish is if possible to provide a decent & independent subsistence, without encountering the difficulties which I foresee in that line. Another of my wishes is to depend as little as possible on the labour of slaves. The difficulty of reconciling these views, has brought into my thoughts several projects from which advantage seemed attainable. I have in concert with a friend here, one at present on the Anvil which we think cannot fail to yield a decent reward for our trouble. Should we persist in it it will cost me a ride to Philada. after which it will go on without my being ostensibly concerned. I forbear to particularize till I can do it ore tenus. Should I take this ride, I may possibly continue it into the Eastern States; Col Monroe havg given me an invitation to take a ramble of curiosity this fall, which I have half a mind to accept, and among other routes named this. I recollect that you talked yourself of a trip last Spring as far as Lancaster. Have you laid it aside totally? Or will your domestic endearments forbid even the trip to Bath, from which I promised myself the happiness of taking you by the hand in Orange? Give my warmest respects to Mrs. R. and be assured that I remain with sincere affection your friend
J. Madison Jr
Was the Royal assent ever given to the Act of 1769 entitled “An Act to amend an Act, entitled an Act declaring the law concerning Extions, & for relief of insolvent Debtors.
